9 So.3d 860 (2009)
STATE ex rel. Paul E. STEWART, Sr.
v.
STATE of Louisiana.
No. 2009-KH-1207.
Supreme Court of Louisiana.
June 5, 2009.
Relator represents that the district court has failed to act timely on a motion to correct an illegal and invalid sentence filed on or about February 23, 2009. If relator's representation is correct, the district court is ordered to consider and act on the motion. If relator's representation *861 is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.